Name: 92/275/Euratom: Council Decision of 29 April 1992 adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (1992-1995)
 Type: Decision_ENTSCHEID
 Subject Matter: electrical and nuclear industries;  research and intellectual property;  EU institutions and European civil service
 Date Published: 1992-05-23

 Avis juridique important|31992D027592/275/Euratom: Council Decision of 29 April 1992 adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (1992-1995) Official Journal L 141 , 23/05/1992 P. 0027 - 0028 Finnish special edition: Chapter 12 Volume 2 P. 0155 Swedish special edition: Chapter 12 Volume 2 P. 0155 COUNCIL DECISION of 29 April 1992 adopting a supplementary research programme to be implemented by the joint research centre for the European Atomic Energy Community (1992-1995) (92/275/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission submitted after consultation of the Scientific and Technical Committee(1) , Having regard to the opinion of the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee(3) , Whereas, the Council adopted a Resolution on 29 April 1992 concerning the activities to be undertaken by the Joint Research Centre(4) ; Whereas, in the context of the common policy relating to the field of science and technology, the research programme is one of the principal means whereby the European Atomic energy Community can contribute to the safe use of nuclear energy and to the acquisition and dissemination of information in this field, HAS ADOPTED THIS DECISION: Article 1 The supplementary programme on the operation of the high flux reactor (HFR), hereinafter referred to as 'the programme', the objectives of which are set out in Annex I, is hereby adopted for a period of four years, starting on 1 January 1992. Article 2 The funds estimated as necessary for the execution of the programme amount to ECU 75 million. An indicative breakdown of this amount is given in Annex II. Article 3 The Commission, assisted by the Board of Governors of the Joint Research Centre (JRC) shall be responsible for carrying out the programme and, to this end, shall call upon the services of the JRC. Article 4 The Commission shall decide on the terms of reference of the Board of Governors. Article 5 1. The Commission shall each year, before 31 March, submit to the European Parliament, the Council, and the Economic and Social Committee a report on the implementation of this Decision. 2. This report shall be accompanied by the observations of the Board of Governors. The Board of Governors may also submit through the Commission to the European Parliament, the Council, and the Economic and Social Committee a separate report on any aspect of the implementation of this Decision. Article 6 This Decision is addressed to the Member States. Done at Luxembourg, 29 April 1992. For the Council The President Luis VALENTE DE OLIVEIRA (1) OJ No C 234, 7. 9. 1991, p. 19. (2) OJ No C 13, 20. 1. 1992, p. 510. (3) OJ No C 49, 24.2.1992, p. 16. (4) OJ No C 118, 9. 5. 1992, p. 8 ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES The principal objectives of the programme are: 1. The safe operation of the HFR (high flux reactor) in Petten. This comprises routine operation of the facility for more than 250 days/year, fuel cycle management and safety and quality management. 2. Efficient utilization of the reactor in a wide scope of topical sectors: irradiation testing of materials for fission reactors, as well as for future thermonuclear fusion reactors, neutron applications to solid state physics and materials sciences investigations, radioisotope production and related activities, neutron radiography as a non-destructive testing method, and treatment of certain types of cancer with neutrons (Boron neutron capture therapy) and related research. ANNEX II INDICATIVE BREAKDOWN OF FUNDS The funds to be contributed to the supplementary programme are broken down as follows: - Germany 50 % - Netherlands 50 % Other funds are provided for, in addition to the supplementary programme, either under the heading of work carried out as part of the JRC specific programmes or under the heading of contractual work. The indicative breakdown is as follows: - Supplementary programme: (a) Exploitation of reactor - GermanyECU 32,5 million (1) - NetherlandsECU 32,5 million (1) (b) Preparation of experiments (studies, rigs, etc.) - GermanyECU 10,0 million - Netherlandsp.m. (2) Total appropriationsECU 75,0 million - JRC specific programmes and contractual work for external third partiesECU 15,0 million + p.m. (1) (1) These figures should be the subject of a review and a possible revision at mid-term (mid-1993). (2) Work to be carried out directly by the Netherlands, the equivalent of such work valued by the Commission at ECU 10 million.